—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 18,1995, which (1) granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) and (2) denied as moot her cross motion to lift a stay previously imposed and to direct an immediate trial on the issue of damages.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is denied, the plaintiff’s cross motion is granted, the stay is lifted, and the matter is remitted to the Supreme Court, Suffolk County, for a trial on the issues of serious physical injury and damages, if any.
The Supreme Court granted the plaintiff’s motion for partial summary judgment on the issue of liability. However, the court stayed entry of a judgment on the issue of liability pending determination of whether the plaintiff had sustained a serious injury pursuant to CPLR 5102 (d). Thereafter, the defendants moved to dismiss the complaint on the ground that the plaintiff had not sustained a serious injury.
In opposition to the defendants’ motion for summary judgment, the plaintiff tendered, inter alia, sworn medical reports which demonstrated that she had suffered fractured ribs as a result of the subject automobile accident. Therefore, the plaintiff successfully established the existence of a triable issue of fact as to whether she sustained a "serious injury” as defined by Insurance Law § 5102 (d). Since the plaintiff has already been awarded summary judgment on the issue of liability, she is entitled to a trial on the issues of serious physical injury (see, 1 PJI 2.75 [1996 Supp], at 188-189) and damages, if any. Balletta, J. P., Rosenblatt, Thompson and Copertino, JJ., concur.